DETAILED ACTION
                                                     Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 5/5/2022.
3.	This Office Action is made Notice of Allowance.
4.	Claims 31-42 are new. 
5.	Claims 2, 11, 15, and 22 are currently cancelled. 
6.	Claims 1, 3-10, 12-14, 16-21, 23-42 numbered accordingly are allowed herein. 
Response to Arguments
7.	Applicant’s arguments regarding the amendment filed on 5/5/2022 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 3/21/2022 and 5/11/2022 was filed after the mailing date of the Non-Final Office Action on 02/07/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



EXAMINER REASONS FOR ALLOWANCE/Allowable Subject Matter
  1.	Claims 1, 3-10, 12-14, 16-21, 23-42 are allowed herein and numbered accordingly 
2.	As to Independent Claims 1, 14, 25, 30, 34, 38, and 41 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Pelletier et al. US 20180242264 discloses in Section [0140] A pathloss parameter may be measured from a downlink reference signal according to a service type, and associated downlink control channels; and be determined based on a SOM; Section [0081] A WTRU and base station configured to support and receive transmissions associated with a SOM; a SOM refer to type of transmission scheme used for performing communication; Section [0148] A WTRU configured with different SOMs, a WTRU configured to associate one or more transmissions with a first SOM using a TTI of a first duration and one or more transmissions with a second SOM using a TTI of a second duration; prior art Lee et al. US 20140098761 discloses in Section [0033] A WTRU include multi-mode capabilities; Section [0090] The eNB detect and respond to a power-ramped transmission from a WTRU which experience a much higher pathloss; Section [0149] If the pathloss or RSRP is lower than a predefined threshold the WTRU determine an aggregation level; Section [0310] A WTRU may return to normal operation mode; and prior art Li et al. US 20180049137 discloses a method for pathloss derivation for operation in a wireless communication system in particular Section [0005] The UE derives first pathloss value for transmission and a second pathloss value for a second UL transmission; Section [0263] the UE is configured in transmission modes 1-9.
However, Pelletier, Lee, and in view of Li do not render obvious in combination with other limitations in the independent claims the claim elements A method for wireless communications at a first wireless device, comprising: transmitting, to a second wireless device, an indication of a communication configuration for operating in a first pathloss mode, the first pathloss mode associated with a pathloss value exceeding a threshold, the communication configuration indicating one or more configuration parameters for a synchronization signal block associated with the first pathloss mode, wherein a first length of a first transmission time interval associated with the first pathloss mode is different from a second length of a second transmission time interval associated with a second pathloss mode, the second pathloss mode associated with the pathloss value being below the threshold; and communicating with the second wireless device operating in the first pathloss mode based at least in part on the one or more configuration parameters.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1, 3-10, 12-14, 16-21, 23-42 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1, 3-10, 12-14, 16-21, 23-42 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 18, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477